The following opinion was filed January 29, 1889.
Taylor, J.
We are clearly of the opinion that the learned circuit judge erred in granting any relief to the plaintiff. On the trial no proof was made by plaintiff tending to establish any of the material allegations of the com-nlaint which would entitle him to relief in a court of equity, admitting that the board of review of the town of Bayfield erred in reducing the assessment made by the assessor. There being no evidence offered tending to show that the assessment made by the assessor was in any respect unequal, it must be presumed that such assessment was a fair, just, *64and equal assessment of the taxable property of said town. And the fact that the amount of such fair, just, and equal assessment was uniformly reduced one half, could not increase the taxes of any tax-payer in said town; and if by any possibility such alteration could diminish the plaintiff’s taxes, he has no cause of complaint which can avail him in an action in equity. The plaintiff, therefore, failed wholly to show that by such act his taxes were unequal or unjust, and consequently he failed to make a case entitling him to any relief in equity. The court should have dismissed his complaint, instead of ordering a stay of proceedings and a reassessment of the property of the town.
The rule established by this court in Mills v. Gleason, 11 Wis. 470, “that a court of equity will not interfere to declare a tax invalid and restrain its collection, unless the objections to the proceedings are such as go to the very ground-work of the tax, and necessarily affect materially its principle, and show that it must necessarily be unjust and unequal,” has been uniformly adhered to by this court; and the policy and justice of the rule, it seems to us, is unquestionable. See Hart v. Smith, 44 Wis. 213, and oases cited in the opinion on page 218. See, also, Kaehler v. Dobberpuhl, 56 Wis. 480, 483; and Fifield v. Marinette Co. 62 Wis. 532, 538-9. As the facts relied on by the circuit judge do not even tend to render the plaintiff’s taxes unequal or unjust, no case for equitable relief was made out, and his complaint should have been dismissed.
The fourth finding of fact made by the court, viz., “ that the allegations of the complaint as to the school tax in said town of Bayfield are true,” was duly excepted to by the defendant. And after a careful search of the record we can find no evidence in the case which tends to sustain such finding. If it should be urged in support of the finding that the invalidity of this school tax might have appeared upon the face of the tax roll, which was introduced in evi-*65deuce, it is a sufficient answer to such suggestion that the bill of exceptions show that the tax roll was not introduced in evidence for any such purpose. The record shows that the tax roll was offered in evidence by the plaintiff for the purpose of showing the changes made by the board of review, and for no other purpose. As it was not offered in evidence for the purpose of showing the invalidity of the school tax, it will not be presumed, in its absence from the record, that it did show that fact.
By the Oourt.— The order of the circuit court is reversed, and the cause is remanded with directions to the circuit court to dismiss the complaint.
The respondent moved for a rehearing, mainly “ for the purpose of asking the court to so modify its decision as to remit the case to the court below for further proceedings according to law, instead of dismissing the complaint.” In their brief in support of the motion counsel stated that “only so much of the evidence and record in the case was brought up as was deemed necessary for the determination of the correctness of the order appealed from. There was considerable evidence given on the trial going to the question of the validity of the taxes and tax levy, but, upon consultation, the attorneys for the parties in this action thought it unnecessary to include such evidence in the bill of exceptions. Counsel for both parties agreed that, the appeal being from the order only, the findings in respect to other issues could not be reviewed by this court, but that the other questions in the case could only be passed upon after final judgment. Single v. Stettin, 49 Wis. 645, and Kingsley v. Marathon Co. id. 649.”